Citation Nr: 0113295	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities.  

In a February 2001 letter, the veteran's representative has 
sought to reopen a claim concerning service connection for 
tinnitus, which had been denied by an October 1999 Board 
decision.  Since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal, it 
is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  Service connection has been granted for hearing loss and 
residuals of cellulitis of the left ankle, both of which have 
been evaluated as noncompensably disabling.

2.  The veteran's noncompensable service-connected 
disabilities clearly interfere with normal employability.


CONCLUSION OF LAW

The criteria for assignment of a 10 percent disability 
evaluation for multiple noncompensable service-connected 
disabilities have been met.  38 C.F.R. § 3.324 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his claim concerning service connection for 
hearing loss in December 1993.

At a VA skin examination in January 1994, the veteran 
reported that he had had cellulitis of both heels in the 
service in 1968, a condition for which he was treated.  It 
had not recurred, and the veteran said he did not wish to get 
compensation for this condition.  The veteran declined an 
examination of his heels.

At a VA audiology examination in January 1994, the veteran 
reported having a history of high frequency hearing loss in 
the left ear.  Audiologic testing revealed moderately severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear, with 
speech recognition of 88 percent in both ears.  The veteran 
also complained of frequent tinnitus.

By a September 1994 rating decision, the RO denied service 
connection for hearing loss with tinnitus.  By the same 
rating decision, the RO granted service connection for 
residuals of cellulitis of the left ankle, and assigned a 
noncompensable rating under Diagnostic Code 7805, effective 
from December 7, 1993. 

In a Form 9 filed in August 1997, the veteran stated that he 
had not actually declined examination of his cellulitis in 
January 1994.  He asserted that his ankle ached and itched at 
times.  

VA records associated with the claims file in September 1997 
reflect outpatient treatment for various conditions between 
February 1994 and May 1997.  During outpatient visits in 
December 1995, April 1996, August 1996 and September 1996, 
the veteran complain of, in part, swelling of his left ankle.  
These records do not reflect any complaints of or treatment 
for hearing loss. 

The veteran underwent a VA joints examination in November 
1997.  He complained of some pain and tenderness over the 
left ankle, which was apparently aggravated when he was on 
his left leg a lot, up to five hours per day.  He said he had 
not been able to wear a boot due to soreness of his left 
ankle.  The veteran took over-the-counter ibuprofen as needed 
for pain.  He said he worked at a furniture store making 
deliveries.  Upon examination, the veteran was ambulatory 
without assistive device, and he did not wear any type of 
bracing.  Although he complained of pain of the left ankle 
while walking, there was no swelling or increased skin 
temperature found over the left ankle.  The circumference of 
the left ankle was the same as the right ankle.  There was 
mild soreness noted over the left ankle just proximal to the 
medial malleolus.  Pinprick sensation testing over both lower 
extremities was deemed unreliable.  Deep tendon reflexes over 
both lower extremities were normal and there was no motor 
deficit in the lower extremities.  Active range of motion of 
the left ankle and foot was the same as passive range of 
motion.  Dorsiflexion was from 0 to 10 degrees, and plantar 
flexion was from 0 to 40 degrees, without pain.  Inversion 
and eversion of the foot was from 0 to 35 degrees and 0 to 15 
degrees, without pain.  The veteran was found to have ataxia 
on bilateral heel-to-knee test.  An x-ray of the left ankle 
was negative.  

The VA examiner concluded that the veteran had soreness and 
mild tenderness over the left ankle just proximal to the 
medial malleolus.  However, there appeared to be no sign of 
inflammatory arthritis or swelling.  The examiner further 
noted that he doubted that the pain in the veteran's left 
ankle was a residual of cellulitis of the left ankle and leg.     

During a May 1999 VA audiology examination, the veteran 
complained that his greatest difficulty with hearing was in 
the presence of background noise or listening to a high-
pitched voice, like that of a child.  Testing revealed 
bilateral high frequency sensorineural hearing loss, with 
speech recognition ability of 96 percent in the right ear and 
88 percent in the left ear.  The VA examiner further noted 
that the test results showed no evidence of an ear or hearing 
problem which required medical follow-up or for which 
treatment if provided would cause any change in hearing 
threshold levels.  

In a July 1999 letter, the veteran asserted that he 
experienced pain, soreness and tenderness in his left ankle, 
and that his examination of November 1997 revealed some 
limited motion of the left ankle.  He wrote that the soreness 
and tenderness of his left ankle prevented him from wearing a 
boot or high-topped shoe at times.  According to the veteran, 
there was no pain noted during his November 1997 examination 
because he had taken 400 mg. of ibuprofen that morning and 
that he had not been on his feet that day, as he usually was, 
on the job.  He wrote that for the prior several years, he 
had taken 800 mg. to 1200 mg. of ibuprofen daily for the pain 
in his ankle.  Because of his left ankle pain, he apparently 
had to quit his furniture delivery job, which involved 
lifting loads of up to 60 lbs., five hours per day.  

The veteran attached to his letter records of VA outpatient 
treatment for various conditions, dated between January 1997 
and September 1998.  These records reflect that he complained 
of some tenderness in his ankle during a September 1997 
outpatient visit.  These records do not reflect any 
complaints of or treatment for hearing loss.  

In an October 1999 decision, the Board, in pertinent part, 
denied a compensable rating for residuals of cellulitis of 
the left ankle.  The Board also granted service connection 
for bilateral hearing loss. 

In November 1999, the veteran underwent a VA audiology 
examination.  As noted previously, he reported having the 
greatest difficulty hearing when there was background noise 
or when he was listening to a high-pitched voice.  Testing 
revealed bilateral mild to severe sensorineural hearing loss.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.  It was 
further noted that the test results showed no evidence of an 
ear or hearing problem which required medical follow-up or 
for which treatment if provided would cause any change in 
hearing threshold levels.  

By a December 1999 rating decision, the RO confirmed the 
October 1999 Board decision by granting service connection 
for bilateral hearing loss.  For this disability, the RO 
assigned a noncompensable rating under Diagnostic Code 6100, 
effective from December 7, 1993.  By the same rating 
decision, the RO also denied entitlement to a compensable 
evaluation based on multiple, noncompensable, service-
connected disabilities.  

In a February 2000 letter, the veteran asserted that his 
hearing loss had prevented him from continuing to work in the 
electronics or biomedical industry, fields in which he 
apparently had formal college training and years of 
experience.  He indicated that he had been primarily self-
employed in the electronics field, except from 1987 to 1992, 
when he worked as a biomedical repair technician for a 
hospital.  He asserted that his hearing loss prevented him 
from hearing the high frequency tones emitted by common 
testing equipment or the output signals coming from faulty 
equipment.  The veteran also asserted that his cellulitis had 
prevented him from wearing a safety boot or high-topped shoe 
on his left foot, as it would cause skin irritation and 
soreness.  He asserted that some jobs required him to wear a 
safety boot or high-topped safety shoe.  The veteran also 
stated that tinnitus (a condition for which he is not service 
connected) also caused him problems.  

In a March 2000 statement of the case, the veteran was 
advised as to the criteria for entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities.  

In his March 2000 substantive appeal, the veteran stated that 
he had not been employed in the electronic equipment repair 
industry since 1995, due to his inability to hear high 
frequency tones.  Since 1995 he had worked, among other jobs, 
in a furniture store, and had had difficulty in all 
situations with his hearing, particularly when trying to hear 
people with high-pitched voices.  The veteran also reportedly 
had difficulty hearing in the presence of background noise.  
He again asserted that the residuals of cellulitis condition 
prevented him from wearing required safety footwear.  

II.  Analysis

Through the March 2000 statement of the case concerning his 
claim, the veteran is well informed of the criteria necessary 
to establish entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.  The 
veteran has submitted written statements and medical records, 
and the record reveals no failure to obtain any requested 
evidence.  Nothing of record indicates the existence of 
additional evidence that VA must either obtain or inform the 
veteran to submit.  The numerous VA examination reports (as 
well as the submitted outpatient records) are fully 
sufficient to evaluate the veteran's disabilities and his 
employability.  VA has no outstanding duties of notice or 
assistance in obtaining evidence to preclude reaching a 
decision in this appeal.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).    

When a veteran has two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities is of compensable degree, the rating agency may 
assign a 10 percent rating.  38 C.F.R. § 3.324 (2000).  Such 
10 percent rating may not be applied in combination with any 
other rating. 

Service connection has been granted for hearing loss, 
evaluated as noncompensably disabling under Diagnostic Code 
6100, and for residuals of cellulitis of the left ankle, 
evaluated as noncompensably disabling under Diagnostic Code 
7805. 

There is no evidence that the veteran's hearing loss symptoms 
have been severe enough to warrant VA outpatient treatment.  
While hearing loss was found during VA examinations in May 
1999 and November 1999, both examiners concluded that no 
medical follow-up treatment was required.  However, the 
veteran has offered credible statements as to the difficulty 
he encounters in hearing high-pitched voices and tones.  The 
ability to hear and distinguish these tones is reportedly 
significant in undertaking to make electronics repairs, a 
field in which the appellant is trained and has been unable 
to work, according to his report, since 1995.  Whether he 
requires treatment or follow-up for his hearing loss, it 
would appear that it has hampered his ability to function in 
one field in which he is trained.

While the veteran complained of pain and soreness in his left 
ankle during a November 1997 VA examination, no swelling was 
observed and the veteran displayed range of motion without 
pain.  Indeed, the VA examiner doubted that any existing pain 
in the left ankle was a residual of the service-connected 
cellulitis disability.  However, the veteran has indicated 
that his ankle symptoms require him to take a great deal of 
ibuprofen daily.  VA outpatient records reflect that the 
veteran sought treatment for, in part, his ankle symptoms on 
multiple occasions between 1996 and 1997.  The veteran has 
stated that his ankle symptoms are such that he has been 
unable to wear required safety shoes and that he had to quit 
his job as a furniture deliveryman.

The Board has no reason to doubt the veteran's credibility.  
Accordingly, the evidence is in equipoise, and resolving any 
doubt in the veteran's favor, the Board finds that 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is warranted.  
38 C.F.R. §§ 3.102, 3.324, 4.3 (2000); VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. §5107). 


ORDER

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

